Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the variable b is first recited as being a positive number after which there is a colon and the set condition 1 ≤ b ≤ 3.  It would seem superfluous to have stipulated that “b” is positive number unless the limitation that followed was intended as an alternative requirement though the colon would seem to indicate that the subject matter that followed was an elaboration of some kind in which case the latter stated definition of “b” would constitute a further limiting of the original definition, or a range within a range.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
	It is suggested that Applicant simply remove the subject matter “a positive number” as the definition that follows is, itself, a fully expanded definition of the scope of “b”.  Also, the inclusion of the word “meeting” is confusing in the context in which it is used.  In fact, it seems entirely out of place and the Examiner recommends that it be deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al., U.S. Patent Application Publication No. 2016/0336246.
Applicant is advised that, were they to perfect their foreign priority claim, they may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).




	Paragraph [0002] states that the prior art compositions are formulated for encapsulating semiconductors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al., U.S. Patent Application Publication No. 2016/0336246 in view of Morita et al., U.S. Patent Application Publication No. 2009/0214870.  Whereas Osada anticipates the claimed invention where component (F) is simply a phenol compound bearing a plurality of phenolic hydroxyl groups, it is appreciated that there is no allusion to a silicone-modified phenolic resin.  Morita, on the other hand, is also directed to sealant materials for electronic devices wherein the base polymer is an epoxy-functional organopolysiloxane.  Relevant to the present discussion, among the curing agents delineated in [0028] include “organic” phenol resin and polysiloxanes bearing phenolic hydroxyl groups alike.  That is, Morita establishes functional equivalence between the phenol compounds devoid of siloxane attributes and silicone-modified phenol resin.  Enhanced flexibility is imparted by using the latter [0029] and specific permutations of this alternative depicted in [0031] are those which could have been derived from the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1, 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,633,921. Although the claims at issue are not identical, they are not patentably distinct from each other.  Indeed, the only distinctions between the pending and patented claims are that the latter (i) attaches structural limitations to the phenol compound not required by the instant claims and (ii) requires the presence of ingredients not mandated by the instant claims.  As for (i), the phenol compound (F) is described in sufficiently broad terms so as to encompass the phenols (B) of the patent claims.  Concerning (ii), instant claim 1 employs the transitional phrase “comprising”, which is open-ended and, therefore, is permissive of any additional materials including the epoxy resin (C) and the tetraphenyl borate salt (E) of the patent claims.
As for claim 3, linear and cyclic organohydrogensiloxanes would be at once envisaged by the skilled artisan, given that the sum of “a + b” is less than 4 and more than 1.
Claims 1, 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,633,921 in view of Morita et al., U.S. Patent Application Publication No. 2009/0214870.  Morita is applicable for the same reasons outlined in the above 103 rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC S. ZIMMER
Examiner
Art Unit 1765



September 13, 2021


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765